          Case 2:17-cr-00077-cr Document 176 Filed 10/13/19 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                                        FOR THE
                                  DISTRICT OF VERMONT


 UNITED STATES OF AMERICA,

        v.                                           Case No. 2:17-cr-77

 JOHN CHINNICI,
      Defendant.


       GOVERNMENT'S MEMORANDUM OF LAW AND FACT ADDRESSING THE
              DEFENDANT’S WAIVER OF CONFLICT OF INTEREST

       The United States of America, by and through its attorney, Christina E. Nolan, United

States Attorney for the District of Vermont, hereby files this Memorandum of Law and Fact

Addressing the Defendant’s Waiver of Conflict and the Curcio Hearing. Based on the following

memorandum, the files and records in the case, and any testimony to be taken regarding the

conflict of interest, the Court should decline to disturb its finding that Chinnici’s waiver of the

conflict of interest between his trial counsel and a trial witness was knowing and intelligent.

       Under the umbrella of his motion for new trial, Chinnici claims now that his waiver of

the conflict of interest between his trial counsel and a government witness was not knowing and

intelligent. Chinnici asserts that his trial counsel knew that the witness was actually involved in

the robbery and therefore counsel would not, or could not, effectively cross-examine the witness,

to Chinnici’s detriment. As shown below, the claim should be rejected because the waiver was

knowing and intelligent, the witness did not testify in a manner harmful to Chinnici, and trial

counsel’s strategic decision on how to conduct the cross-examination was effective. This issue

does not provide a basis for granting the new trial motion.




                                            Page 1 of 10
              Case 2:17-cr-00077-cr Document 176 Filed 10/13/19 Page 2 of 10




I.       FACTUAL BACKGROUND

         A.       The Nature of the Conflict

         In 1993, Attorney Bud Allen represented Scott Galusha when he was prosecuted in the

District of Vermont for bank robbery.

         Shortly after midnight on January 11, 2016, Galusha and Anthony Falace, who were then

employees of the Martin’s Mobil in Bennington, Vermont, were robbed of the night’s proceeds

by two masked men. One of the men brandished a gun (the Robbery). Galusha and Falace

surrendered the bag containing the proceeds to the robbers, who ran away.

         On January 14, 2016, John Chinnici was arrested and charged with committing the

Robbery in state court. In July 2017, Chinnici was indicted in federal court and charged with

violating the Hobbs Act, 18 U.S.C. § 1951, in connection with the Robbery. The Court

appointed Bud Allen to represent Chinnici in the federal proceeding.

         On June 20, 2018, the government requested a hearing to address the conflict of interest

issue arising from Allen’s prior representation of Galusha, an anticipated government witness

against Chinnici. (See Motion for Curcio Hearing). (Doc. 33).

         B.       The Curcio Hearing

         On July 12, 2018, the Court conducted a Curcio hearing to address whether Chinnici

would “knowingly and willingly” waive the conflict of interest. See United States v. Curcio, 680

F2d 881, 878 (2d Cir. 1982).1 The Court began by questioning whether Chinnici understood

“what the conflict is.” (Exhibit 1 at 21). Chinnici responded: “Well, the conflict is of my

attorney representing Mr. Galusha prior in the past, and the thing is, I don’t have a conflict with



         1
           At this hearing, the Court also addressed a conflict involving the Federal Public Defender’s Office, who
previously represented Chinnici in an unrelated matter, and its representation of Amy Stone, an anticipated
government witness.

                                                  Page 2 of 10
           Case 2:17-cr-00077-cr Document 176 Filed 10/13/19 Page 3 of 10




that for the aspect of he is representing somebody going against me.” (Id.). The Court told

Chinnici that Galusha “is not going to be positive toward you if he does testify.” Chinnici

responded: “He’s testifying to a person. He is not actually stating me, pointing out me, giving

any description of me. He knows nothing about me.” (Id. at 21-22).

       The Court then detailed the testimony expected from Galusha at trial and how Allen had

represented Galusha in 1993 in a bank robbery case. Chinnici responded that he understood.

(Id. at 22). The Court asked Chinnici if he understood that:

              Allen will be questioning Galusha if he testifies;

              Allen has a duty to represent Chinnici’s interests and a duty of loyalty to Chinnici,

but he has the prior representation of Galusha; and

              Some lawyers may hesitate to vigorously cross-examine and, perhaps, show that

former client is a liar, because of the prior representation.

(Id. at 23). Chinnici said: “I do [understand], but honestly not in this case.” (Id.). The Court

also asked Chinnici: “[W]ould you like to have somebody else, other than Mr. Allen, to talk to

about this? Get a second opinion?” Chinnici declined the Court’s offer. (Id. at 23).

       The Court then inquired about Chinnici’s education and background. Chinnici described

his experience with the criminal justice system, including two prior federal and two prior state

cases. Chinnici mentioned that he had been through two suppression hearings, but he had not

been to trial. (Id. at 24-25). The Court also confirmed that nothing was interfering with

Chinnici’s judgment or decision-making capabilities, the prescription medication he took did not

affect his thinking, there were no promises or agreements that induced Chinnici to waive the

conflict, and he was not subjected to any threats or coercion to waive the conflict. (Id. at 30-31).




                                             Page 3 of 10
             Case 2:17-cr-00077-cr Document 176 Filed 10/13/19 Page 4 of 10




         The Court questioned Attorney Allen as well. Allen explained that Chinnici’s defense

was “not that there was no robbery but that Mr. Chinnici didn’t do it.” (Id. at 25). Allen further

explained that “Galusha appears to be simply testifying that he was robbed by two men, he and

his co-worker were robbed by two men, but he makes no attempt to identify Mr. Chinnici as one

of the robbers. So we don’t really have any problem with that testimony.” (Id.). The Court

asked if Allen considered cross-examining Galusha with the fact of his prior bank robbery

conviction to suggest that Galusha had fabricated the Robbery. Allen responded that he had

considered that, but he did not think the prior robbery would be admissible2 and, in any event,

the problem with that theory was that Galusha’s co-worker was also a victim in the Robbery.

(Id.).

         Allen also disclosed to the Court that he had spoken with Galusha about the conflict.

Allen made clear to Galusha that he was representing John Chinnici, not Galusha. Allen

represented to the Court that Galusha did not object. Allen also shared that he asked Galusha

substantive questions about the Robbery, which led the Court to observe that “any damage that’s

been done has already been done, right? Because you are obtaining information from Mr.

Galusha to assist Mr. Chinnici in his trial.” Allen affirmed that “[w]ith full disclosure to Mr.

Galusha, that was exactly what I was doing[,]” and Galusha “was fine with it.” (Id. at 26-27).

         The government represented to the Court that it had questioned Galusha about the

conflict, and Galusha did not object to Allen “continuing to participate, that he would waive the

conflict.” (Id. at 27).




         2
           The Court granted the government’s motion in limine and precluded evidence about Galusha’s prior bank
robbery conviction. (7/23/18:18-20). At the time of the Curcio hearing, the government’s motion was pending.
(Doc. 38).

                                                Page 4 of 10
             Case 2:17-cr-00077-cr Document 176 Filed 10/13/19 Page 5 of 10




        The Court again advised Chinnici that the Constitutional right to counsel includes the

right to conflict-free counsel and “to your attorney’s undivided loyalties.” (Id. at 27-28). The

Court and Chinnici then had the following exchange:

    Court:        So with that in mind, do you want a lawyer that has no – none of
                  these issues? And do you want me to appoint new counsel? Don’t
                  worry about the trial. I can make up all of those differences, but
                  you have a constitutional right to have a person who has no
                  conflicts represent you. Is that what you wish in this case?

   Chinnici:      No, your Honor. I’m definitely fine with Mr. Allen representing
                  me.

   Court:         All right. And do you want some more time to think about it? Do
                  you want me to appoint a second attorney to you and have that
                  person give you a second conflict-free opinion? Would that be
                  helpful for you?

   Chinnici:      No, your Honor. I think that regardless of who spoke with me or
                  anything, my decision would still be the same.

   Court:         All right. What I am going to do is I am going to ask you to, with
                  your attorney’s help – to prepare a written waiver of any conflict of
                  interest, and I am going to ask you again about this, so you have
                  some time to think about it between now and trial.

                  If you change your mind and you decide you want conflict-free
                  counsel, it’s not a problem at all. So you are under no obligation to
                  create a written waiver. You tell me, “I decided not to do it,” it’s
                  not a problem. But if we are going to go forward on this basis, I
                  want a written waiver of a conflict of interest after you have had an
                  opportunity to think about it. So I am not going to have you do it
                  on the spot. Does that make sense?

   Chinnici:      Yes, your Honor.

(Id. at 28-29).

        C.        The Written Waivers from Chinnici and Galusha

        On July 18, 2019, Chinnici filed a written waiver of conflict form. (See Exhibit 2). The

waiver states:



                                              Page 5 of 10
             Case 2:17-cr-00077-cr Document 176 Filed 10/13/19 Page 6 of 10




                Now comes the Defendant and waives any objection to any
                conflict arising from his attorney’s prior representation of Scot
                [sic] Galusha, a purported victim in the above-entitled matter. The
                Defendant is aware of the prior representation, has discussed it
                with his attorney and with the Court, and is not concerned it will
                affect the representation he receives.

(Id.). The following day, the government filed an executed Statement of Scott Galusha, which

read:

                I, Scott Galusha, am a government witness in the trial of United
                States v. John Chinnici, case no. 2:17-CR-77. I understand that
                Ernest (Bud) Allen, who represented me beginning in 1993 when I
                was prosecuted in the District of Vermont for bank robbery, is the
                lawyer representing the defendant in this case, John Chinnici. I
                understand that Mr. Allen may cross-examine me in the course of
                his representation of John Chinnici. I am aware that I could ask
                the Court to explore whether Mr. Allen should not be permitted to
                cross-examine me as that could present as a potential conflict of
                interest.

                I waive any potential conflict of interest that exists or might exist
                in the fact that my former lawyer may cross-examine me at trial.

(See Exhibit 3).

        D.      The Further Inquiry of Chinnici before Jury Selection

        On July 23, 2018, before jury selection on the first day of trial and 11 days after the initial

Curcio hearing, the Court again questioned Chinnici about the conflict:

   Court:       You have filed a waiver, and I also have one for Mr. Galusha, and,
                remember, we were talking about whether or not you wanted to
                continue to have Mr. Allen represent you, notwithstanding the fact
                that he had previously represented Mr. Galusha who is going to be
                a witness in this case and, presumably, a witness against you. And
                I had talked about the way that that conflict may play out, and I
                wanted to give you an opportunity to think about it, and if you
                wanted to talk to another attorney, I offered that to you.

                Have you had enough time to think about that?

   Chinnici: Yes, your Honor.



                                             Page 6 of 10
            Case 2:17-cr-00077-cr Document 176 Filed 10/13/19 Page 7 of 10




      Court:     Okay. And what’s your position on that?

      Chinnici: I don’t have an issue with that, your Honor.

      Court:     All right. And you have filed a written waiver in this case of
                 unconflicted counsel, and is that something that you signed voluntarily?

      Chinnici: Yes, ma’am.

      Court:     Do you have any questions for me about it?

      Chinnici: No, ma’am.

      Court:     Okay.

(7/23/18:3-4).

II.      THE CURCIO HEARING MORE THAN ADEQUATELY PROTECTED
         CHINNICI’S RIGHTS

         Under the Sixth Amendment, counsel is deemed ineffective if he had either: “(1) a

potential conflict of interest that resulted in prejudice to the defendant, or (2) an actual conflict of

interest that adversely affected the attorney's performance.” United States v. Levy, 25 F.3d 146,

152 (2d Cir.1994). There is an actual conflict when the attorney's and the defendant's interests

diverge on a material fact or a legal issue, Winkler v. Keane, 7 F.3d 304, 307 (2d Cir.1993), or

when the attorney's current representation is impaired by the loyalty he owes a former client,

United States v. Malpiedi, 62 F.3d 465, 469 (2d Cir.1995). When the court learns of a possible

conflict, it must explore the problem. Levy, 25 F.3d at 153. If that inquiry reveals an actual or

potential conflict, the court has a “disqualification/waiver” obligation. Id. If the conflict turns

out to be actual and severe, the district court must disqualify the attorney. Id.

         If the court discovers a lesser or potential conflict, it must proceed to a Curcio hearing to

obtain an informed waiver of the conflict from the defendant. Id. To prove that a potential

conflict violated his Sixth Amendment rights, a defendant must demonstrate prejudice. Winkler,



                                             Page 7 of 10
          Case 2:17-cr-00077-cr Document 176 Filed 10/13/19 Page 8 of 10




7 F.3d at 307. The sophistication of the defendant is a consideration. United States v. Oberoi,

331 F.3d 44, 50 (2d Cir. 2003), (citing United States v. Lussier, 71 F.3d 456, 462 (2d Cir.1995)).

See also United States v. Jenkins, 943 F.2d 167, 176 (2d Cir. 1991) (“the scope and breadth of

the district court’s inquiry will necessarily reflect the sophistication, intelligence and

comprehension of the particular defendant”). Prejudice will not be found if the objected-to

testimony is not adverse to the defendant. Oberoi, 331 F.3d at 50 (“Finally, because the former

client’s testimony did not hurt Lussier, we concluded ‘that, even if the waiver were somehow

flawed, Lussier suffered no prejudice from [defense counsel’s] purportedly deficient cross-

examination of [the former client].’” Where the former client has waived the attorney-client

privilege, any conflict is significantly diminished and waivable because the attorney has free rein

to conduct cross-examination. Lussier, 71 F.3d 462.

       In the instant case, it is clear that the proceedings to address the conflict of interest were

more than adequate to safeguard Chinnici’s Sixth Amendment rights. At the Curcio hearing, the

Court conducted a thorough colloquy to establish that Chinnici understood the potential conflict.

The Court did not ask Chinnici yes or no questions, but asked questions in a form “designed to

elicit a narrative,” as required in Curcio. 680 F.2d at 889. The Court offered Chinnici outside

counsel to advise him in his decision and declined to accept a waiver at the hearing. The Court

also highlighted a possible scenario where a cross-examination could touch upon Galusha’s bank

robbery conviction, which could give Allen pause in how vigorously he might conduct the cross-

examination. The Court inquired of Allen about the potential conflict, his views of Galusha’s

expected role at trial, and learned that Allen had already, with Galusha fully aware that Allen

represented Chinnici, asked him substantive questions about the Robbery. The Court required

Chinnici to file a written waiver. Lastly, after an 11-day waiting period and before jury selection



                                             Page 8 of 10
          Case 2:17-cr-00077-cr Document 176 Filed 10/13/19 Page 9 of 10




on the first day of trial, the Court again questioned Chinnici about a waiver of the conflict. At

that time, Chinnici told the Court he “doesn’t have an issue with that.” The Court more than

satisfied its role of exploring the conflict of interest with Chinnici independent of trial counsel’s

advice on the matter. Courts “retain discretion to reject a defendant's knowing and intelligent

waiver when his attorney's conflict jeopardizes the integrity of judicial proceedings.” United

States v. Perez, 325 F.3d 115, 125–26 (2d Cir. 2003). “Absent such institutional concerns, courts

will not ‘assume too paternalistic an attitude in protecting the defendant from himself,’ and

although the defendant's choice of counsel ‘may sometimes seem woefully foolish’ to the court,

the choice remains his.” Perez, 325 F.3d at 125-26 (quoting Curcio, 694 F.2d at 25).

       In addition, Chinnici’s experience as a criminal defendant cannot be forgotten. With four

prior prosecutions – two state and two federal – Chinnici was experienced in criminal court and

could understand the issue and make an intelligent decision.

       Importantly as well, Galusha’s testimony was not actually damaging to Chinnici.

Galusha testified to the relatively uncontroverted fact that he and Falace were robbed at gunpoint

by two masked men. Galusha did not identify Chinnici as the robber with a gun. Chinnici’s

knowing and intelligent waiver should not be disturbed.

       Moreover, no new facts have been (or will be) presented to the Court to suggest that

Chinnici’s waiver of the conflict was not knowing and intelligent. The government expects that

at the hearing on the Motion for New Trial, Mayhew and Galusha will both deny that Galusha

was involved. Accordingly, there can be no credible suggestion that Allen knew something that

he should have shared with Chinnici in his decision-making process, or that Allen knew

something which somehow constrained him in his cross-examination of Galusha. Indeed,




                                            Page 9 of 10
         Case 2:17-cr-00077-cr Document 176 Filed 10/13/19 Page 10 of 10




Galusha’s waiver of the conflict of interest allowed Allen to cross-examine Galusha without any

limits, a fact well known to Allen at the time.

       Under the guise of questioning the validity of Chinnici’s waiver of the conflict of interest,

Chinnici is really calling into question Allen’s strategic decision on how to cross-examine

Galusha. While some defense lawyers may relish the opportunity to vigorously cross-examine

every government witness, regardless of how consequential the witness’ testimony, Allen’s

decision not to go after Galusha, the sympathetic victim of an armed robbery who did not

implicate his client, was reasonable under the circumstances. Allen also must have recognized

that even if Galusha was involved in the robbery, that fact did not exonerate his client. The

strategic decision to get the witness off the stand quickly when he did not implicate Chinnici was

eminently reasonable.

III.   CONCLUSION

       The Court properly accepted Chinnici’s waiver of Attorney Allen’s potential conflict of

interest after conducting a thorough Curcio hearing. The Court should not disturb its finding that

the waiver was knowing and intelligent, and no new trial should be ordered on this basis.

       Dated at Burlington, in the District of Vermont, this 13th day of October, 2019.

                                                             Respectfully submitted,

                                                             UNITED STATES OF AMERICA

                                                             CHRISTINA E. NOLAN
                                                             United States Attorney

                                                             /s/ Barbara A. Masterson
                                                             BARBARA A. MASTERSON
                                                             JOSEPH R. PERELLA
                                                             Assistant U.S. Attorneys
                                                             P.O. Box 570
                                                             Burlington, VT 05402-0570
                                                             (802) 951-6725

                                           Page 10 of 10
